DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses systems and methods for managing streams including receiving an indication corresponding to a threshold amount of resource demand occurring in an existing portion of an ordered event stream of an ordered event stream storage system, wherein the ordered event stream has an initial topology, and wherein the initial topology has a characteristic selected from a group of characteristics comprising a count of segments and an allocation of key space among the segments of the ordered event stream and determining an alternate ordered event stream topology (see, e.g., Paduroiu ¶0108-. describes autoscaling segments and key-space allocation to a new topology).  Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the stream scaling details which include determining an expected loading of computing resources based on the alternate ordered event stream topology, and in response to determining that the alternate ordered event stream topology satisfies a rule related to allowing implementation of the altered ordered event stream topology based on the expected loading, enabling implementation of the altered .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Gary W. Cygiel/Primary Examiner, Art Unit 2137